PER CURIAM: .
Michael David Bear appeals the district court’s order denying his motion to reconsider the court’s earlier orders finding that its 2007 order of restitution, and withholding of money from defendant’s account toward satisfaction of the restitution, was proper. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bear, No. 1:06-cr-00018-JPJ-l (W.D.Va. Nov. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.